320 So.2d 14 (1975)
CARTER SAND COMPANY, INC., a Corporation, Appellant (Plaintiff),
v.
BAYMEADOWS, INC., a Corporation, et al., Appellees (Defendants).
No. X-178.
District Court of Appeal of Florida, First District.
October 7, 1975.
*15 O.O. McCollum, Jr., of Thames & McCollum, Jacksonville, for appellant.
John S. Duss, IV, of Ulmer, Murchison, Ashby & Ball, and John F. Fannin, of Milam & Wilbur, Jacksonville, for appellees.
PER CURIAM.
Upon considering the briefs, record and oral argument, we find no reversible error.
A materialman who is in privity only with a subcontractor must give notice of furnishing materials and services to the owner before the subcontractor has been paid in full in order to participate in a progress or final payment. Crane Company v. Fine, 221 So.2d 145 (Fla. 1969).
Accordingly, the final judgment is affirmed.
MILLS, Acting C.J., and WADDELL, Tom, Jr., and MELVIN, Woodrow M., Associate Judges, concur.